       Case 1:20-cv-04291-BMC Document 36 Filed 03/17/21 Page 1 of 1 PageID #: 691



                                                                                            E.D.N.Y.-Bklyn
                                                                                                20-cv-4291
                                                                                                  Cogan, J.

                              United States Court of Appeals
                                                    FOR THE
                                            SECOND CIRCUIT
                                            _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 17th day of March, two thousand twenty-one.

      Present:
                     Rosemary S. Pooler,
                     Richard J. Sullivan,
                     Michael H. Park,
                           Circuit Judges.

      Columbus Ale House, Inc., DBA The Graham,

                                    Plaintiff-Appellant,

                     v.                                                           20-3574

      Andrew M. Cuomo, in his official capacity as Governor of the
      State of New York,

                                    Defendant-Appellee.


      Appellee moves to dismiss the appeal on mootness grounds. Upon due consideration the motion
      to dismiss is DENIED because the appeal is not moot at this time. Cty. of Los Angeles v. Davis, 440
      U.S. 625, 631 (1979); see also Roman Catholic Diocese v. Cuomo, 141 S. Ct. 63, 68 (2020).

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 03/17/2021
